DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Priority
The instant application’s status as a 371 of PCT/JP2017/033924, filing date 09/20/2017, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pgs, filed 07/19/2022, with respect to the 35 USC 102 and 35 USC 103 rejections have been fully considered but are not persuasive.
In particular, Applicant argues that Rosenbaum fails to teach or suggest “setting a start time and an end time of learning target data using the continuity of the driving characteristics of the travel data by using a determination result of whether a switching event is present to disrupt the continuity of the driving characteristics” in independent claims 1 and 13 because “Rosenbaum collects data on all events of the driving sequence.” The Examiner respectfully disagrees with Applicant’s argument and notes that the claim language does not stipulate that Rosenbaum cannot collect data on all events of the driving sequence; as claimed, Rosenbaum needs only to set a start time and an end time of learning target data. The claim language does not specify that data should only be collected between the start time and the end time. Thus, as claimed, Rosenbaum does teach “setting a start time and an end time of learning target data using the continuity of the driving characteristics of the travel data by using a determination result of whether a switching event is present to disrupt the continuity of the driving characteristics” in at least paragraphs [0021] and [0034] which disclose ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." and ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT." Here, Rosenbaum sets a start time and an end time of learning target data using the continuity of the driving characteristics of the travel data (“from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT”) by using a determination result of whether a switching event is present to disrupt the continuity of the driving characteristics. In the above scenario, continuity of the driving characteristics has been disrupted when A exceeds or falls below the threshold AT. Accordingly, the 35 USC 102 rejection of independent claim 1 and the 35 USC 103 rejection of independent claim 13 are upheld. Similarly, the rejections of the dependent claims are likewise upheld under similar reasoning as their respective independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenbaum (US 2017/0309092 A1).

Regarding claim 1, Rosenbaum teaches a method for learning travel characteristics  (“driving characteristics value”, [0101]) of a travel assistance device (“vehicle analyzing system 2”, [0339]) that learns driving characteristics of a driver from travel data (“driving parameter values”, [0101]) during manual driving by the driver and applies a learning result to control autonomous-driving of a vehicle capable of switching between the manual driving by the driver and the autonomous-driving, the method comprising:
determining continuity of the driving characteristics based on a presence of a switching event appearing in the travel data that disrupts the continuity,
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum further teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period." Rosenbaum even further teaches ([0065]): “A more informative driving characteristics value can be generated if a plurality of acceleration event values, like multiple speed differences each within an acceleration event, are subsumed, like averaged, to a driving metric.” Thus, continuity of the driving characteristics is determined through the consideration of a plurality of acceleration event values from the travel data. In particular, Rosenbaum is concerned with the detection of a switching event of the acceleration exceeding a positive or negative acceleration threshold, thereby disrupting continuity of the driving characteristics.
wherein the switching event comprises a startup or a stop of the travel assistance device; setting, changing, or canceling of a navigation destination of the travel assistance device; an occurrence of stoppage time of a vehicle that is more than a predetermined length of time; a change of a number of passengers in a vehicle; and/or an occurrence of a variation equal to or larger than a predetermined value relating to the driving characteristics;
Rosenbaum teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period."
and setting a start time and an end time of learning target data during the continuity of the driving characteristics of the travel data by using a determination result of whether a switching event is present to disrupt the continuity of the driving characteristics,
Rosenbaum teaches ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." Rosenbaum further teaches ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT." Here, Rosenbaum sets a start time and an end time of learning target data using the continuity of the driving characteristics of the travel data (“from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT”) by using a determination result of whether a switching event is present to disrupt the continuity of the driving characteristics. In the above scenario, continuity of the driving characteristics has been disrupted when A exceeds or falls below the threshold AT.
so that the travel data includes the one or more learning target data items before and after the switching event,
Rosenbaum teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period." Rosenbaum further teaches  ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT." Thus, the switching event corresponds to the moment on when the acceleration exceeds a positive or negative acceleration threshold. When this occurs, driving parameters like vehicle speed are evaluated differently as outside of this time period (but are nonetheless still evaluated). In other words, the travel data includes the one or more learning target data items before and after the switching event.
wherein the travel data before and after the switching event are handled as different pieces of the learning target data.
Rosenbaum teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period." Rosenbaum further teaches  ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT." Thus, the switching event corresponds to the moment on when the acceleration exceeds a positive or negative acceleration threshold. When this occurs, driving parameters like vehicle speed are evaluated differently as outside of this time period. In other words, the travel data before the switching event and the travel data after the switching event are handled as different pieces of the learning target data.

Regarding claim 2, Rosenbaum teaches the aforementioned limitations of claim 1. Rosenbaum further teaches:
while designating a startup timing of the travel assistance device as a first timing, setting the first timing as a start time of the learning target data.
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Thus, driving characteristics are monitored during a driving event such as a continuous journey of the vehicle. Rosenbaum further teaches ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." Rosenbaum even further teaches ([0280]): "Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey." Thus, the journey starts at the time where the driver’s door is shut after being open for more than a predefined time span during a stop of the vehicle. Since driving characteristics values are derived from driving parameter values during a driving event, the time point where the driver’s door is shut corresponds to the start of the journey/driving event and the beginning of driving parameter value monitoring (i.e., a start time of the learning target data).

Regarding claim 3, Rosenbaum teaches the aforementioned limitations of claim 1. Rosenbaum further teaches:
while designating a stop timing of the travel assistance device as a second timing, setting the second timing as an end time of the learning target data.
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Thus, driving characteristics are monitored during a driving event such as a continuous journey of the vehicle. Rosenbaum further teaches ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." Rosenbaum even further teaches ([0280]): "Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey." Thus, the journey ends at the time where the driver’s door is open after being shut for more than a predefined time span during the journey of the vehicle. Since driving characteristics values are derived from driving parameter values during a driving event, the time point where the driver’s door is opened corresponds to the end of the journey/driving event and the end of driving parameter value monitoring (i.e., an end time of the learning target data).

Regarding claim 4, Rosenbaum teaches the aforementioned limitations of claim 1. Rosenbaum further teaches:
while designating a timing of setting, change, or cancellation of a navigation destination of the travel assistance device as a third timing, setting the third timing as an end time of learning target data indicating the driving characteristics before the third timing;
Rosenbaum teaches ([0543]): "Before the journey the vehicle driver in step 540 enters a journey destination 542 into the navigation system 404 which uses the current position of the vehicle 400 and the destination 542 to determine in step 544 a plurality of suitable routes 526a-526e spanning from the current position 546 as a beginning location to the journey destination 542 as the ending location." Rosenbaum further teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Thus, when the journey destination is entered, suitable routes from the current position to the destination are generated. Since the driving characteristics value is derived during driving events such as a continuous journey of the vehicle, such a point in time indicates the beginning of a new journey and the recording of additional learning target data. As such, the moment of destination entry corresponds to an end time indicating the driving characteristics before the start of the new journey.
and setting the third timing as a start time of learning target data indicating the driving characteristics after the third timing.
Rosenbaum teaches ([0468]): "FIG. 9 shows the vehicle 400 driving on a road 422 together with a plurality of other vehicles 423… The route section 424 is part of a driving route which was chosen by the vehicle driver before the beginning of the journey." ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Thus, since a new journey begins at the third timing, as discussed above, the third timing corresponds to a start time of learning target data associated with the new journey along route section 424.

Regarding claim 5, Rosenbaum teaches the aforementioned limitations of claim 1. Rosenbaum further teaches:
when a length of a stoppage time of the vehicle is equal to or longer than a first threshold, setting a start timing of the stoppage time as an end time of learning target data indicating the driving characteristics before the stoppage time;
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Thus, driving characteristics are monitored during a driving event such as a continuous journey of the vehicle. Rosenbaum further teaches ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." Rosenbaum even further teaches ([0280]): "Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey." Thus, since a new journey begins when the door is shut after being open for more than a predefined time span during a stop of the vehicle, the point in time likewise corresponds to an end time of learning target data indicating the driving characteristics before the stoppage time.
and setting an end timing of the stoppage time as a start time of learning target data indicating the driving characteristics after the stoppage time.
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Thus, driving characteristics are monitored during a driving event such as a continuous journey of the vehicle. Rosenbaum further teaches ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." Rosenbaum even further teaches ([0280]): "Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey." Thus, since a new journey begins when the door is shut after being open for more than a predefined time span during a stop of the vehicle, the point in time corresponds to a start time of learning target data indicating the driving characteristics after the stoppage time.

Regarding claim 6, Rosenbaum teaches the aforementioned limitations of claim 1. Rosenbaum further teaches:
while designating a stop timing of the travel assistance device as a fourth timing and designating a startup timing of the travel assistance device after the fourth timing as a fifth timing, and when a length of time from the fourth timing to the fifth timing is equal to or longer than a second threshold, setting the fourth timing as an end time of learning target data indicating the driving characteristics before the fourth timing;
Rosenbaum teaches ([0339]): "The vehicle analyzing system 2 contains an on board diagnose device 8 fixed to a vehicle 10..." Rosenbaum further teaches ([0342]): "The on board diagnose device 8 contains an accelerometer or other motion detector 38 with an acceleration sensor for quantitatively measuring the current acceleration of the vehicle 10." Thus, since the vehicle analyzing system 2 includes an onboard diagnose device 8 fixed to the vehicle, a stop of the vehicle also results in a stop of the travel assistance device. Rosenbaum even further teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum still further teaches ([0280]): "The driver of the vehicle may change, even within a current journey, like if a first driver becomes tired and a second driver takes the first driver's place. Such change of driver will nevertheless not take place during the movement of the vehicle but only if the vehicle comes to a stop... Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey. An alternative or additional parameter is the manual ignition of the vehicle, so that a journey starts with ignition and ends when the engine is stopped manually or the ignition phase comes to an end manually." Here, the fourth timing corresponds to the vehicle stopping, while the fifth timing corresponds to the moment that the vehicle driver’s door is shut. The predefined time span therefore corresponds to the second threshold. In this case, the driver of the vehicle is changing. As such, it is evident that the fourth timing corresponds to an end time of learning target data indicating the driving characteristics before the fourth timing, as the vehicle has come to a stop and is no longer a continuous journey.
and setting the fifth timing as a start time of learning target data indicating the driving characteristics after the fifth timing.
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum further teaches ([0280]): "The driver of the vehicle may change, even within a current journey, like if a first driver becomes tired and a second driver takes the first driver's place. Such change of driver will nevertheless not take place during the movement of the vehicle but only if the vehicle comes to a stop... Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey. An alternative or additional parameter is the manual ignition of the vehicle, so that a journey starts with ignition and ends when the engine is stopped manually or the ignition phase comes to an end manually." Since the journey starts when the driver’s door is shut, the start time of monitoring driving parameter values begins at the same moment and the target learning data obtained after this point indicates driving characteristics after the fifth timing.

Regarding claim 8, Rosenbaum teaches the aforementioned limitations of claim 1. Rosenbaum further teaches:
when a number of passengers of the vehicle changes before and after a stoppage time of the vehicle, setting a start timing of the stoppage time as an end time of learning target data indicating the driving characteristics before the stoppage time;
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum further teaches ([0280]): "The driver of the vehicle may change, even within a current journey, like if a first driver becomes tired and a second driver takes the first driver's place. Such change of driver will nevertheless not take place during the movement of the vehicle but only if the vehicle comes to a stop. Further, even if one driver slips from one vehicle seat to another, at least one person will leave the vehicle temporarily, to let the other person slip to his seat... Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey. An alternative or additional parameter is the manual ignition of the vehicle, so that a journey starts with ignition and ends when the engine is stopped manually or the ignition phase comes to an end manually." Thus, the time point where the driver’s door is shut after being open for more than a predefined time span during a stop of the vehicle corresponds to an end time of learning target data indicating the driving characteristics before the stoppage time.
and setting an end timing of the stoppage time as a start time of learning target data indicating the driving characteristics after the stoppage time.
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum further teaches ([0280]): "Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey." Thus, a new journey begins when the driver’s door is shut after being open for more than a predefined time span during a stop of the vehicle. Since driving characteristics values are derived during driving events such as a continuous journey of the vehicle, the point in time also corresponds to a start time of learning target data indicating the driving characteristics after the stoppage time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Quix et al. (US 2018/0236997 A1), hereinafter Quix.

Regarding claim 7, Rosenbaum teaches the aforementioned limitations of claim 1. Rosenbaum further teaches:
while designating a stop timing of the travel assistance device as a sixth timing and designating a startup timing of the travel assistance device after the sixth timing as a seventh timing,
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum further teaches ([0280]): "Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey." Here, the sixth timing corresponds to the point in time where the driver’s door is reopened and the journey ends, while the seventh timing corresponds to the point in time where the driver’s door is shut during a vehicle stop and a new journey begins.
and setting the seventh timing as a start time of learning target data indicating the driving characteristics after the seventh timing.
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum further teaches ([0280]): "Accordingly, it is advantageous, if the start of the journey is set to the time point where the driver's door is shut after being open for more than a predefined time span during a stop of the vehicle, and the end of the journey is set to the time point where the driver's door is reopened for more than a predefined time span during a stop of the vehicle for the first time after the start of the journey." Here, the seventh timing corresponds to the point in time where the driver’s door is shut during a vehicle stop and a new journey begins. Since driving characteristics values are derived during a driving event such as a continuous journey of the vehicle, this moment corresponds to a start time of learning target data indicating the driving characteristics after the seventh timing.
However, Rosenbaum does not outright teach that, when a navigation destination set at the sixth timing is different from a navigation destination set at the seventh timing, setting the sixth timing as an end time of learning target data indicating the driving characteristics before the sixth timing. Quix teaches methods and systems for thermal management of a vehicle, including the monitoring of driving style, comprising:
and when a navigation destination set at the sixth timing is different from a navigation destination set at the seventh timing, setting the sixth timing as an end time of learning target data indicating the driving characteristics before the sixth timing;
Quix teaches ([0105]): "Additionally, in some examples, if a destination was predicted (e.g., work), but the route changed such that the predicted destination is no longer the likeliest destination, then a deviation has occurred." ([0107]): "The method 600 may proceed to 630, where the method includes determining if fuel economy has increased due to the deviation. If fuel economy has increased (e.g., the deviation includes a switch from a sporting driving style to a conservative driving style), then the method 600 may proceed to 632, which may include displaying the increased fuel economy." Here, the route change occurs during navigation of the route, which would result in the navigation set at the sixth timing being different from the navigation destination set at the seventh timing. Further, in such a scenario, the sixth timing is set as the end time of learning target data indicating the driving characteristics before the sixth timing, as fuel economy information before the sixth timing is compared to fuel economy information obtained after the sixth timing in order to determine an increase in fuel economy as a result of a switch from a sporting driving style to a conservative driving style.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbaum to incorporate the teachings of Quix to provide, when a navigation destination set at the sixth timing is different from a navigation destination set at the seventh timing, setting the sixth timing as an end time of learning target data indicating the driving characteristics before the sixth timing. Rosenbaum and Quix are each directed towards similar pursuits in the field of driver behavior monitoring and learning. In particular, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Quix, as doing so advantageously serves to determine whether or not fuel economy has increased due to deviations or changes in the learned driving characteristics, as recognized by Quix ([0105]). Improving fuel economy ultimately serves to reduce the emissions of carbon dioxide, as consumption is reduced, as further recognized by Quix ([0038]).

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Tsuyunashi et al. (US 2018/0029612 A1), hereinafter Tsuyunashi.

Regarding claim 9, Rosenbaum teaches the aforementioned limitations of claim 1. However, Rosenbaum does not outright teach, when a navigation destination set at the sixth when a magnitude of variation of the driving characteristics in the travel data being learned is equal to or larger than a third threshold, setting a timing of the variation as an end time of learning target data indicating the driving characteristics before an occurrence of the variation, and setting the timing of the variation as a start time of learning target data indicating the driving characteristics after an occurrence of the variation. Tsuyunashi teaches a safe driving behavior notification system and save driving behavior notification method, comprising:
when a magnitude of variation of the driving characteristics in the travel data being learned is equal to or larger than a third threshold, setting a timing of the variation as an end time of learning target data indicating the driving characteristics before an occurrence of the variation;
Tsuyunashi teaches ([0006]): "Embodiments of the present disclosure include a safe driving behavior notification system in an embodiment to be equipped in a vehicle. The safe driving behavior notification system includes: … a second specifier configured to specify driving behavior predicted to be carried out by the driver from the position of each obstacle detected by the obstacle detector and information on a travel state of the subject vehicle using a driving behavior model for the driver which is created based on past driving behavior of the driver; and a notificator configured to determine whether notification to the driver is necessary, based on a degree of a difference between the driving behavior specified by the first specifier and the driving behavior specified by the second specifier, and to notify the driver of information indicating action to be carried out by the driver, when it is determined that notification to the driver is necessary." Tsuyunashi further teaches ([0008]): "The safe driving behavior notification system may include a physical condition detector configured to detect physical condition of the driver, and have configuration where the driving behavior model is created based on the past driving behavior of the driver and physical condition of the driver at the time of each driving behavior," Tsuyunashi even further teaches ([0010]): "To the safe driving behavior notification system, constitution where the notificator is configured to determine whether the notification to the driver is necessary by determining whether the degree of the difference is equal to or smaller than a threshold value, and the safe driving behavior notification system further comprises a threshold changer configured to monitor reaction of the driver for a prescribed period of time after determination of the necessity of notification is made by the notificator, may be adopted." Thus, since the driving behavior is compared to the driving behavior model, the system of Tsuyunashi must be able to differentiate between driving behavior which occurs before the variation and after the variation.
and setting the timing of the variation as a start time of learning target data indicating the driving characteristics after an occurrence of the variation.
Tsuyunashi teaches ([0010]): "To the safe driving behavior notification system, constitution where the notificator is configured to determine whether the notification to the driver is necessary by determining whether the degree of the difference is equal to or smaller than a threshold value, and the safe driving behavior notification system further comprises a threshold changer configured to monitor reaction of the driver for a prescribed period of time after determination of the necessity of notification is made by the notificator, may be adopted."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbaum to incorporate the teachings of Tsuyunashi to provide, when a navigation destination set at the sixth when a magnitude of variation of the driving characteristics in the travel data being learned is equal to or larger than a third threshold, setting a timing of the variation as an end time of learning target data indicating the driving characteristics before an occurrence of the variation, and setting the timing of the variation as a start time of learning target data indicating the driving characteristics after an occurrence of the variation. Rosenbaum and Tsuyunashi are each directed towards similar pursuits in the field of driver behavior monitoring and learning. One of ordinary skill in the art would find it advantageous to implement the teachings of Tsuyunashi, as doing so enables monitoring of the driver after the detection of an anomalous condition. In particular, such an arrangement beneficially allows notification of the driver in an appropriate manner which prevents useless notifications from being given to the driver ([0007]). The notifications themselves beneficially provide the driver with information regarding the effects of the driver's driving style and actions which may need to be taken as consequence of said driving style.

Regarding claim 10, Rosenbaum and Tsuyunashi teach the aforementioned limitations of claim 9. Rosenbaum further teaches:
the travel characteristics are an inter-vehicular distance between the vehicle and another vehicle in front of the vehicle.
Rosenbaum teaches ([0581]): "The on-board vehicle system 416 is able to adjust the operation of a vehicle system 419 to individual driver behavior. The vehicle system 419 is a brake assistant, for example. For this, the on-board device 413 monitors the interaction of the driver with one or more of the mechanical units 420 and stores driver data derived from this monitoring... Using these data the on-board system 416 adjusts the operation of a vehicle system 419, like the brake assistant, for example in a way that the braking process support is automatically started at a closer distance to an obstacle for a driver who is used to stop closer to obstacles than for a driver who is used to stop further away from obstacles." Thus, Rosenbaum is at least concerned with the inter-vehicle distance between the vehicle and an obstacle. Rosenbaum further teaches ([0294]): "A typical example is a braking assistant, measuring the vehicle speed and a distance to an obstacle located in the front of the vehicle." Rosenbaum even further teaches ([0026]): "Further, the vehicle speed value immediately before, during or immediately after the acceleration event helps to separate purely traffic induced acceleration events from driver characteristic influenced acceleration events. If, for example, another vehicle in front brakes strongly... the vehicle under observation will experience a significant deceleration." Thus, while not outright stated, Rosenbaum suggests that the monitored obstacle can be another vehicle in front of the vehicle.

Regarding claim 11, Rosenbaum and Tsuyunashi teach the aforementioned limitations of claim 9. Rosenbaum further teaches:
the travel characteristics are a braking deceleration rate of the vehicle.
Rosenbaum teaches ([0086]): "In a second embodiment of the invention a measure for inattentive driving, and thus for specific wearout of vehicle components or associated UBI risk assessment, is the vehicle speed value at the beginning and the end of an acceleration event, or, in other words: the speed difference caused by a strong acceleration, like braking of the vehicle. The speed difference is used as an acceleration event value for determination of the driving characteristics value by the server."

Regarding claim 12, Rosenbaum and Tsuyunashi teach the aforementioned limitations of claim 9. Rosenbaum further teaches:
the travel characteristics are a starting acceleration rate of the vehicle.
Rosenbaum teaches ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." Rosenbaum further teaches ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT."

Regarding claim 13, Rosenbaum teaches a travel assistance device (“vehicle analyzing system 2”, [0339]) that learns driving characteristics (“driving characteristics value”, [0101]) of a driver from travel data (“driving parameter values”, [0101]) during manual driving by the driver and applies a learning result to control autonomous-driving of a vehicle capable of switching between the manual driving by the driver and the autonomous-driving, the travel assistance device comprising:
a processor;
Rosenbaum teaches ([0339]): “Further, the vehicle analyzing system 2 contains a mobile device 14…” Rosenbaum further teaches ([0340]): "The mobile device 14 contains at least a processor 16, a memory 18…"
memory in electronic communication with the processor;
Rosenbaum teaches ([0340]): "The mobile device 14 contains at least a processor 16, a memory 18…" FIG. 1, included below, demonstrates that memory 18 is in communication with processor 16.

    PNG
    media_image1.png
    682
    884
    media_image1.png
    Greyscale

determining continuity of the driving characteristics based on a presence of a switching event appearing in the travel data that disrupts the continuity,
Rosenbaum teaches ([0101]): "Preferably, the driving characteristics value is derived from driving parameter values of a plurality of acceleration events during a driving event like during a continuous journey of the vehicle." Rosenbaum further teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period." Rosenbaum even further teaches ([0065]): “A more informative driving characteristics value can be generated if a plurality of acceleration event values, like multiple speed differences each within an acceleration event, are subsumed, like averaged, to a driving metric.” Thus, continuity of the driving characteristics is determined through the consideration of a plurality of acceleration event values from the travel data. In particular, Rosenbaum is concerned with the detection of a switching event of the acceleration exceeding a positive or negative acceleration threshold, thereby disrupting continuity of the driving characteristics.
wherein the switching event comprises a startup or a stop of the travel assistance device; setting, changing, or canceling of a navigation destination of the travel assistance device; an occurrence of stoppage time of a vehicle that is more than a predetermined length of time; a change of a number of passengers in a vehicle; and/or an occurrence of a variation equal to or larger than a predetermined value relating to the driving characteristics;
Rosenbaum teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period."
and setting a start time and an end time of learning target data during the continuity of the driving characteristics of the travel data by using a determination result of whether a switching event is present to disrupt the continuity of the driving characteristics,
Rosenbaum teaches ([0021]): "The invention is based on the consideration that individual driving characteristics is reflected by certain driving behavior parameters... Such driving behavior can be inattentive driving, low anticipatory driving, or highly emotional driving. Such behavior can be fairly well detected by monitoring specific acceleration events during driving." Rosenbaum further teaches ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT." Here, Rosenbaum sets a start time and an end time of learning target data using the continuity of the driving characteristics of the travel data (“from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT”) by using a determination result of whether a switching event is present to disrupt the continuity of the driving characteristics. In the above scenario, continuity of the driving characteristics has been disrupted when A exceeds or falls below the threshold AT.
so that the travel data includes the one or more learning target data items before and after the switching event,
Rosenbaum teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period." Rosenbaum further teaches  ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT." Thus, the switching event corresponds to the moment on when the acceleration exceeds a positive or negative acceleration threshold. When this occurs, driving parameters like vehicle speed are evaluated differently as outside of this time period (but are nonetheless still evaluated). In other words, the travel data includes the one or more learning target data items before and after the switching event.
wherein the travel data before and after the switching event are handled as different pieces of the learning target data.
Rosenbaum teaches ([0033]): "In general, for determining a vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, it is advantageous to detect the acceleration of the vehicle, and to evaluate a driving parameter, like vehicle speed or an activity of a mobile computing device, during the acceleration event differently than outside the acceleration event. Or in other words, from the moment on when the acceleration exceeds a positive or negative acceleration threshold and until the acceleration A falls below the threshold AT the driving parameter is evaluated differently as outside this time period." Rosenbaum further teaches  ([0034]): "The acceleration event is thus existent in the time window where A>AT, or in other words from t1 to t2, where t1 is the time when A exceeds AT, and t2 is the time when A falls below AT." Thus, the switching event corresponds to the moment on when the acceleration exceeds a positive or negative acceleration threshold. When this occurs, driving parameters like vehicle speed are evaluated differently as outside of this time period. In other words, the travel data before the switching event and the travel data after the switching event are handled as different pieces of the learning target data.
However, Rosenbaum does not outright teach executable instructions stored in the memory. Tsuyunashi teaches a safe driving behavior notification system and save driving behavior notification method, comprising:
instructions stored in the memory, the instructions being executable to implement a method comprising:
Tsuyunashi teaches ([0030]): "The control unit 20 is a unit (computer) that is constructed from a CPU (not illustrated), a volatile storage (not illustrated), a non-volatile storage 21 and so on. The non-volatile storage 21 of the control unit 20 stores a program which is read into the volatile storage and then executed by the CPU."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbaum to incorporate the teachings of Tsuyunashi to provide executable instructions stored in the memory. Rosenbaum and Tsuyunashi are each directed towards similar pursuits in the field of driver behavior monitoring and learning. Rosenbaum already provides ([0340]) a processor and a memory, but does not outright discuss executable instructions stored in memory. As such, it would be obvious to incorporate the teachings of Tsuyunashi, which provides a similar system with a processor and memory. Combining the teachings of Rosenbaum and Tsuyunashi would predictably result in the execution of instructions stored by the memory of Rosenbaum, particularly since the execution by processor of instructions stored in memory is a well-known technique in the art of driver behavior monitoring and learning.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Weslati et al. (US 2011/0153127 A1), hereinafter Weslati.

Regarding claim 14, Rosenbaum teaches the aforementioned limitations of claim 1. However, Rosenbaum does not outright teach that the switching event is not the one or more learning target data items. Weslati teaches an optimized powertrain with route-learning features, comprising:
the switching event is not the one or more learning target data items.
Weslati teaches ([0017]): "The driver can also define a new route for the route-learning powertrain control unit 110 using selection 212… When a new route is defined using selection 212, the route-learning powertrain control unit 110 begins recording data from the connected driver inputs until the driver indicates that the end of route has been reached, or the vehicle is turned off. This recording operation is referred to herein as a "learning mode."" Here, the switching event is route-related rather than being related to learning target data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbaum to incorporate the teachings of Weslati to provide that the switching event is not the one or more learning target data items. Rosenbaum and Weslati are each concerned with vehicle learning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Weslati, as doing so beneficially provides for the determination of at least one driver preference determined from an analysis of data collected while in the learning mode (e.g., which of one or more modes of operation the observed driver input aligns best with), as recognized by Weslati ([0018]).

Regarding claim 15, Rosenbaum teaches the aforementioned limitations of claim 1. However, Rosenbaum does not outright teach that the switching event is not learning target data. Weslati teaches an optimized powertrain with route-learning features, comprising:
the switching event is not learning target data.
Weslati teaches ([0017]): "The driver can also define a new route for the route-learning powertrain control unit 110 using selection 212… When a new route is defined using selection 212, the route-learning powertrain control unit 110 begins recording data from the connected driver inputs until the driver indicates that the end of route has been reached, or the vehicle is turned off. This recording operation is referred to herein as a "learning mode."" Here, the switching event is route-related rather than being related to learning target data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbaum to incorporate the teachings of Weslati to provide that the switching event is not learning target data. Rosenbaum and Weslati are each concerned with vehicle learning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Weslati, as doing so beneficially provides for the determination of at least one driver preference determined from an analysis of data collected while in the learning mode (e.g., which of one or more modes of operation the observed driver input aligns best with), as recognized by Weslati ([0018]).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum and Tsuyunashi in view of Weslati.

Regarding claim 16, Rosenbaum and Tsuyunashi teach the aforementioned limitations of claim 13. However, Rosenbaum does not outright teach that the switching event is not the one or more learning target data items. Weslati teaches an optimized powertrain with route-learning features, comprising:
the switching event is not the one or more learning target data items.
Weslati teaches ([0017]): "The driver can also define a new route for the route-learning powertrain control unit 110 using selection 212… When a new route is defined using selection 212, the route-learning powertrain control unit 110 begins recording data from the connected driver inputs until the driver indicates that the end of route has been reached, or the vehicle is turned off. This recording operation is referred to herein as a "learning mode."" Here, the switching event is route-related rather than being related to learning target data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbaum and Tsuyunashi to incorporate the teachings of Weslati to provide that the switching event is not the one or more learning target data items. Rosenbaum and Weslati are each concerned with vehicle learning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Weslati, as doing so beneficially provides for the determination of at least one driver preference determined from an analysis of data collected while in the learning mode (e.g., which of one or more modes of operation the observed driver input aligns best with), as recognized by Weslati ([0018]).

Regarding claim 17, Rosenbaum and Tsuyunashi teach the aforementioned limitations of claim 13. However, Rosenbaum does not outright teach that the switching event is not learning target data. Weslati teaches an optimized powertrain with route-learning features, comprising:
the switching event is not learning target data.
Weslati teaches ([0017]): "The driver can also define a new route for the route-learning powertrain control unit 110 using selection 212… When a new route is defined using selection 212, the route-learning powertrain control unit 110 begins recording data from the connected driver inputs until the driver indicates that the end of route has been reached, or the vehicle is turned off. This recording operation is referred to herein as a "learning mode."" Here, the switching event is route-related rather than being related to learning target data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbaum and Tsuyunashi to incorporate the teachings of Weslati to provide that the switching event is not learning target data. Rosenbaum and Weslati are each concerned with vehicle learning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Weslati, as doing so beneficially provides for the determination of at least one driver preference determined from an analysis of data collected while in the learning mode (e.g., which of one or more modes of operation the observed driver input aligns best with), as recognized by Weslati ([0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashizaka et al. (US 2017/0282926 A1) teaches control of a regenerative braking force of an electric motor for driving an electric motor vehicle, including detecting an operating state during a learning period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662